Title: To Benjamin Franklin from John Diot & Co., 31 January 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Morlaix 31st. January 1780.
We did our Selves the honnour to Write to your Excellency, The 12th. Instant, to the contents whereof we beg Leave to Refferr.
This Serves Chiefly to forward to your Excellency a Coppy of the Journal of the Black Prince privateer, captn. Pattrick Dowlin Commander, come into the road of Brest the 16th. Instant, to Repair. We wou’d have Sent it Sooner to your Excellency, had it not been for the Ship Camden Stranded at Perros, which Requiered our attendance there, as well as the brig Betzy, which oversatt in the harbour of Brest, haveing been detained a considerable while in the Road, for want of a permission to enter in the harbour, and which was granted after great many difficulties.
Your Excellency was undoubtedly informed ’ere now, of the Safe arrivall in Audierne, of the prize, Brig Owner’s Adventure, from London to Cork With Flour, Peas and Iron, and of the Sloop Providence in Cherburg from London to Barmouth, loaded with Wool.
There is Two of the Black Princess’s prizes out yet and We are greatly afraid of their being Retaken or lost. Both privateers will be ready for Sea in a few days.
We must Renew our Entreaties for your Excellency’s Speedy Judgment and Condamnation of Their prizes, the cargoes whereof wou’d Sell Vastly better now, on account of the great demand there is at present for provisions of all Sorts for the french Navy.
We hope, Sir, you will take them Reasons in Consideration.

We are most Respectfully Your Excellency’s Most Obedient and Most humble Servants
Jn. Diot & Co
His Excelly. B. Franklin Passy.
 Notation: Diot Jan 31. 80